
	
		II
		110th CONGRESS
		1st Session
		S. 1595
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2007
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide flexibility in the manner in which beds are counted for purposes of
		  determining whether a hospital may be designated as a critical access hospital
		  under the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Critical Access Hospital Flexibility
			 Act of 2007.
		2.Flexibility in the
			 manner in which beds are counted for purposes of determining whether a hospital
			 may be designated as a critical access hospital under the Medicare
			 program
			(a)In
			 generalSection 1820(c)(2)(B) of the
			 Social Security Act (42 U.S.C.
			 1395i–4(c)(2)(B)) is amended—
				(1)in clause (iii),
			 by inserting (or 20, as determined on an annual, average basis)
			 after 25; and
				(2)by adding at the
			 end the following flush sentence:
					
						In
				determining the number of beds for purposes of clause (iii), only beds that are
				occupied shall be
				counted..
				(b)Effective
			 dateThe amendments made by this section take effect on January
			 1, 2008.
			
